--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


      

Exhibit 10.4  

 
 
UK Addendum
 
 
1.  
Purpose and eligibility

 
 
The purpose of this addendum to the Plan (the "UK Addendum") is to enable the
Board to grant Awards to certain employees and directors of Acxiom Corporation
(the "Company") and its Subsidiaries who are based in the United
Kingdom.  Awards (which will be unapproved for UK tax purposes) may only be
granted under the UK Addendum to employees and directors of the Company and its
Subsidiaries.  Awards granted pursuant to the UK Addendum are granted pursuant
to an "employees' share scheme" for the purposes of the Financial Services and
Markets Act 2000.
 
 
2.  
Definitions

 
 
Definitions are as contained in Section 2 of the Plan, with the following
additions, amendments or substitutions:
 
 
(a)  
The definition of "Associate" shall be deleted and the word "Employee" shall be
substituted therefor throughout the Plan.

 
 
(b)  
"Control" (for the purposes of the definition of "Subsidiary", below) has the
meaning contained in section 995 Income Tax Act 2007.

 
 
(c)  
"Employee" shall mean any employee or director of the Company or its
Subsidiaries.

 
 
(d)  
"HMRC" means the UK HM Revenue & Customs.

 
 
(e)  
"ITEPA" means the Income Tax (Earnings and Pensions) Act 2003.

 
 
(f)  
"PAYE" means the UK Pay-As-You-Earn income tax withholding system governed by
the Income Tax (PAYE) Regulations 2003.

 
 
(g)  
"Service" means service as an Employee, subject to such further limitations as
may be set forth in the applicable Stock Option Agreement or Restricted Share
Agreement.  Service shall be deemed to continue during a bona fide leave of
absence approved by the Company in writing if and to the extent that continued
crediting of Service for purposes of the Plan is expressly required by the terms
of such leave or by applicable law, as determined by the Company.  The Company
determines which leaves count toward Service, and when Service terminates for
all purposes under the Plan.

 
 
(h)  
The definition of "Subsidiary" shall be restated in its entirety as follows:
“Subsidiary” shall mean a company (wherever incorporated) which for the time
being is under the Control of the Company.

 
 
3.  
Terms

 
 
Awards granted pursuant to the UK Addendum shall be governed by the terms of the
Plan, subject to any such amendments set out below and as are necessary to give
effect to Section 1 of the UK Addendum, and by the terms of the individual Award
Agreement entered into between the Company and the Participant.
 
 
 

--------------------------------------------------------------------------------

 
 
4.  
Participation

 
 
For the purpose of granting awards pursuant to the Plan to UK Employees only,
the Plan shall be amended by the substitution of the word "Employee" for the
word "Associate" throughout.
 
 
5.  
Non-transferability of Awards

 
 
An Award granted pursuant to the UK Addendum may not be transferred other than
by the laws of intestacy on death of the Participant.
 
 
6.  
Withholding obligations

 
 
6.1  
The Participant shall be accountable for any income tax and, subject to the
following provisions, national insurance liability which is chargeable on any
assessable income deriving from the exercise of, or other dealing in, the
Award.  In respect of such assessable income the Participant shall indemnify the
Company and (at the direction of the Company) any Subsidiary which is or may be
treated as the employer of the Participant in respect of the following
(together, the "Tax Liabilities"):

 
 
(a)  
any income tax liability which falls to be paid to HMRC by the Company (or the
relevant employing Subsidiary) under the PAYE system as it applies to income tax
under ITEPA and the PAYE regulations referred to in it; and

 
 
(b)  
any national insurance liability which falls to be paid to HMRC by the Company
(or the relevant employing Subsidiary) under the PAYE system as it applies for
national insurance purposes under the Social Security Contributions and Benefits
Act 1992 and regulations referred to in it, such national insurance liability
being the aggregate of:

 
 
(i)  
all the Employee's primary Class 1 national insurance contributions; and

 
 
(ii)  
all the employer's secondary Class 1 national insurance contributions.

 
 
6.2  
Pursuant to the indemnity referred to in clause 6.1, the Participant shall make
such arrangements as the Company requires to meet the cost of the Tax
Liabilities, including at the direction of the Company any of the following:

 
 
(a)  
making a cash payment of an appropriate amount to the relevant company whether
by cheque, banker's draft or deduction from salary in time to enable the company
to remit such amount to HMRC before the 14th day following the end of the month
in which the event giving rise to the Tax Liabilities occurred; or

 
 
(b)  
appointing the Company as agent and/or attorney for the sale of sufficient
Shares acquired pursuant to the exercise of, or other dealing in, the Award to
cover the Tax Liabilities and authorising the payment to the relevant company of
the appropriate amount (including all reasonable fees, commissions and expenses
incurred by the relevant company in relation to such sale) out of the net
proceeds of sale of the Shares;

 
 
(c)  
entering into an election whereby the employer's liability for secondary Class 1
national insurance contributions is transferred to the Participant on terms set
out in the election and approved by HMRC.

 
 

 
 

--------------------------------------------------------------------------------

 
 
7.  
Section 431 Election

 
 
Where the Shares to be acquired on the exercise of, or other dealing in, the
Award are considered to be "restricted securities" for the purposes of the UK
tax legislation (such determination to be at the sole discretion of the
Company), it is a condition of exercise or acquisition of the Shares that the
Participant if so directed by the Company enter into a joint election with the
Company or, if different, the relevant Subsidiary employing the Participant
pursuant to section 431 ITEPA electing that the market value of the Shares to be
acquired on the exercise of, or other dealing in, the Award be calculated as if
the Shares were not "restricted securities".
 
 


 
 


 
 
Adopted by the Compensation Committee on
 
 
February 14, 2012
 
 


 

 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
